DETAILED ACTION
Applicant's amendments and remarks, filed 1/14/21, are fully acknowledged by the Examiner. Currently, claims 1-25 are pending claims 1, 2, 23, and 24 amended. The following is a complete response to the 1/14/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered. 
Claim Objections
Claim 2 is objected to because of the following informalities:  "the whether the" in line 2 should be "whether the."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the coagulation sense terminal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to “a coagulation sense terminal.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 14, 17, 19-25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Newton (US 2009/0093804) in view of Carlton (US 2008/0091189), in further view of Kimura (US 2008/0015567).
Regarding claim 1, Newton teaches a monopolar-based electrosurgical handpiece, the handpiece operable with a generator and a first active lead and a remote return electrode both coupled to the generator, the handpiece (12) comprising: single handle comprising a tubular shaped body for single handed operation (30 as a tubular shaft), and a distal tip (31);
a first electrode located in the distal tip (32), and coupleable to the first active lead for cutting tissue (32 to cut tissue, coupled to a generator via 14), together with the remote return electrode (11 as in Fig. 1),

a second electrode located in the distal tip (3a), and coupleable to the first active lead for coagulating tissue (coupled to 14 to the generator), together with the remote return electrode, the second electrode comprising a discrete exposed coagulating surface area larger than the discrete exposed cutting surface area (3b with a larger surface area than 32, having exposed faces on either side at 3a); an electrically non-conducting support secured to the first electrode (33 and 34), and defining the discrete exposed cutting surface area where the first electrode is uncovered by the electrically nonconducting support (32 protrudes slightly from 33 and 34 as in Fig. 2 and par. [0027]), and electrically separating the first electrode from the second electrode (par. [0027] separates 32 from 3a).
Newton teaches a switch to couple a lead to at least one of multiple electrodes for selecting an output signal as a coagulation or cutting signal (par. [0026], switching from coagulation and cutting), but is silent regarding at least one switch incorporated within the tubular-shaped body and adapted to: connect and direct a flow of current from the first active lead through the at least one switch to at least one of the first electrode and the second electrode; andsimultaneously, select a type of output signal to be delivered from the generator to the connected at least one first electrode and second electrode, and wherein the type of output signal is selected from the group comprising a cutting signal and a coagulation signal. However, Carlton teaches an electrosurgical device that has switches on the body of a device for coupling a lead to an electrode through the switch (par. [0032] with 210 having a single connector 308 with an internal switch that selectively couples a lead to multiple electrodes such as a cutting element or tissue contacting surface 284).Kimura teaches a coagulation and incision electrosurgical device with a switch that simultaneously switches to the proper electrode and selects the power necessary for the mode of treatment (par. [0193 
It would have been obvious to one of ordinary skill in the art to modify the device with the switches at the body of the handpiece as in Carlton rather than the generator as in Newton. This would allow for consolidation of the number of leads to the body of the device and control of treatment with the hand holding the handpiece. It would have been obvious to one of ordinary skill in the art such that the switch selects the electrode and the treatment type, to match the treatment with the electrode desired.
Regarding claim 2, Newton teaches wherein the first electrode is thin and planar shaped (32 is thin and planar shaped), but is silent regarding the at least one switch further adapted to connect to a cut sense terminal or the coagulation sense terminal on the generator based on whether the cutting signal or the coagulation signal is selected.However, Kimura teaches a switch connecting to a CPU 51 at a generator to control the power delivery to tissue (par. [0193] and Fig. 14).It would have been obvious to one of ordinary skill in the art before filing of the application to modify the combination with the control switch of Kimura. This would allow for simultaneous selection of the electrodes and power delivery levels, to effect the desired coagulation or cutting treatment desired.
Regarding claim 3, Newton teaches wherein the second electrode comprises two thin and planar-shaped coagulation members (3a-b are thin planar shaped members).
Regarding claim 4, Newton teaches wherein the two coagulation members sandwich the first electrode therebetween (Fig. 2, 32 between 3a-b).
Regarding claim 5, Newton teaches wherein the two coagulation members are electrically connected and mechanically affixed to one another through an aperture in the first electrode (ceramic as a known non-conductive material).
Regarding 6, Newton teaches wherein the first electrode has a uniform thickness (Fig. 2).
Regarding claim 8, Newton teaches substantially all of the first electrode is covered by the electrically non-conducting body (32 covered mostly by 33 and 34).
Regarding claim 9, Newton teaches wherein the electrically non-conducting support is mechanically secured between the first and second electrode (Fig. 2, 33 secured between 3a and 32).
Regarding claim 14, Newton teaches the electrically non-conducting support comprises a plurality of discrete layers (33 and 34 as different layers).
Regarding claim 17, Newton is silent wherein the body comprises at least one actuating element to operate the switch being selected from the group consisting of button, lever, knob, slide, and trigger. However, Newton teaches actuating elements to control selections and switches as switch as push buttons (push buttons as in par. [0026]).
It would have been obvious to one of ordinary skill in the art to modify the device with a button activating the switch, as a known way to actuate a switch.
Regarding claim 19, Newton teaches a third electrode located in the distal tip, and coupleable to the first active lead for coagulating tissue, together with the remote return electrode (3b).
Regarding claim 20, Newton does not necessitate the coagulating surface area is at least 4 times larger than the cutting surface area. However, looking at least Fig. 2, the exposed surface area of 3a-b is at least 4 times larger than the exposed surface area of 32.
Regarding claim 21, Newton teaches the switch configured to send a coagulation signal to the first and second electrode when the generator is operable in the coagulation mode (signal sent by footswitch such that a coagulation signal is delivered).
Regarding claim 22, Newton teaches wherein the distal tip is operable in dry-field applications (par. [0015]).
Regarding claim 23, Newton teaches a monopolar-based electrosurgical system for cutting and coagulating tissue, the system comprising:

a first electrode located in the distal tip (32), and coupleable to the first active lead for cutting tissue (couples to 14), together with the remote return electrode when the generator is operated in the cutting mode (32 for cutting in a monopolar fashion), the first electrode comprising a discrete exposed cutting surface area (Fig. 2);
a second electrode located in the distal tip (3a), and coupleable to the first active lead for coagulating tissue, together with the remote return electrode when the generator is operated in the coagulation mode (at least Fig. 5), the second electrode comprising a discrete exposed coagulating surface area larger than the discrete exposed cutting surface area (see Fig. 2);
an insulator mounted between the first electrode and second electrode (33), and the insulator covering the first electrode to define the discrete exposed cutting surface area where the first electrode is uncovered by the insulator (33 helps to define the cutting edge of 32), and to electrically separate the first electrode from the second electrode (33 separates 3a and 32).Newton teaches at least one control feature to couple a lead to at least one of multiple electrodes for selecting an output signal as a coagulation or cutting signal (par. [0026], switching s1-s4 from coagulation and cutting), but is silent regarding at least control feature in the body for coupling and directing a flow of current from the first active lead through the at least one control feature to at least one of the first electrode and the second electrode; andsimultaneously, select a type of output signal to be delivered from the generator to the connected at least one first electrode and second electrode, and wherein the type of output signal is selected from the group comprising a cutting signal and a coagulation signal. However, Carlton teaches an electrosurgical device that has switches on the body of a device for 
It would have been obvious to one of ordinary skill in the art to modify the device with the switches at the body of the handpiece as in Carlton rather than the generator as in Newton. This would allow for consolidation of the number of leads to the body of the device and control of treatment with the hand holding the handpiece. It would have been obvious to one of ordinary skill in the art such that the switch selects the electrode and the treatment type as in Kimura, to match the treatment with the electrode desired.
Regarding claim 24, Newton teaches the control feature is a switch configured to send a coagulation signal solely to the second electrode when the generator is operable in the coagulation mode (Fig. 5, signal to 3a), but is silent regarding the generator further comprise a cut sense terminal and a coagulation sense terminal, and wherein the at least one control feature connects to the cut sense terminal or the coagulation sense terminal based on the type of output signal selected.
However, Kimura teaches a switch connecting to a CPU 51 at a generator to control the power delivery to tissue (par. [0194], coagulation or incision signal instruction supplied to CPU; Fig. 14).It would have been obvious to one of ordinary skill in the art before filing of the application to modify the combination with the control switch of Kimura. This would allow for simultaneous selection of the electrodes and power delivery levels, to effect the desired coagulation or cutting treatment desired.
Regarding claim 25, Newton teaches the control feature is a switch configured to send a coagulation signal to the first and second electrode when the generator is operable in the coagulation mode (signal sent by footswitch such that a coagulation signal is delivered).
Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Newton (US 2009/0093804) in view of Carlton, in view of Kimura, in view of D'Amelio (US 4,936,842).
Regarding claim 16, Newton is silent regarding a tip-support housing joining the distal tip to the body and wherein tip-support housing is detachably joined to the body.
However, D'Amelio teaches a tip-support housing joining a distal tip to a probe body (housing 92 as in Fig. 18 allows for attachment of probe 35 to mount, with a disconnect mechanism as in col. 5, lines 8-29).
It would have been obvious to one of ordinary skill in the art to modify Newton with the tip housing of D'Amelio, in order to give structure to the probe of Newton and allow for replaceable tips.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Carlton, in view of Kimura, in view of Falkenstein (US 2009/0248007).
Regarding claim 7, Newton is silent regarding the thickness of the first electrode.
However, Falkenstein teaches electrode width between 0.25-1.5 mm (par. [0311]).
It would have been obvious to one of ordinary skill in the art to have the electrode thickness being within 0.005-0.020 inches, as shown by the range of Falkenstein, as electrode thicknesses that are capable of treating tissue.
Regarding claim 15, Newton is silent regarding the thickness of the coagulation members. However, Falkenstein teaches electrode width between 0.25-1.5 mm (par. [0311]).
It would have been obvious to one of ordinary skill in the art to have the electrode thickness being within 0.005-0.020 inches, as shown by the range of Falkenstein, as electrode thicknesses that are capable of treating tissue.
Claims 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Carlton, in view of Kimura, in view of Sutter (US 8,518,033).
Regarding claim 10, Newton teaches wherein the electrically non-conducting support is mechanically secured between the first and second electrode (Fig. 2, 33 secured between 3a and 32), but is silent regarding by use of spot welds or fasteners.
Sutter teaches fastening electrodes to the non-conducting supports, via a fastening as in at least col. 9, lines 40-47.
It would have been obvious to one of ordinary skill in the art to modify Newton with the fastening mechanism of Sutter, as a way to keep the device tip together.
Regarding claim 11, Newton is silent regarding the adhesive free support.
Sutter teaches fastening electrodes to the non-conducting supports, via a fastening as in at least col. 9, lines 40-47, not requiring adhesives.
It would have been obvious to one of ordinary skill in the art to modify Newton with the fastening mechanism of Sutter, as a way to keep the device tip together.
Regarding claim 18, Newton is silent regarding the distal tip with a hook shape.
Sutter teaches the distal tip having a hook shape (Fig. 4a-b).
It would have been obvious to one of ordinary skill in the art to modify Newton with the hook shape of Sutter, allowing for hooking body tissue (col. 13, lines 39-52).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Carlton, in view of Kimura, in view of Davison (US 8,177,783).
Regarding claim 12, Newton is silent wherein the non-conducting support is a material selected from fluoropolymer or ceramic.
However, Davison teaches insulating layers for electrodes of electrosurgical devices are well known to be made of ceramic (Fig. 3, col. 7, lines 55-67).

Regarding claim 13, Newton is silent regarding the thickness of the non-conducting support. However, Davison teaches insulation between cutting and coagulation electrodes made of ceramic with a thickness between 0.005 to .5 mm thick (col. 7, lines 55-67).
It would have been obvious to one of ordinary skill in the art to modify Newton with the insulation thickness of Davison, as a known insulation thickness to separate electrodes.
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/14/21, with respect to the rejection(s) of claim(s) 1-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimura as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794